AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of March 21, 2002 (this "Amendment No. 1") to the
Revolving Credit Agreement, dated as of December 21, 2001, among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the "Borrower"), the Lenders party
thereto, and CITICORP USA, INC., as administrative agent (in such capacity, the
"Administrative Agent") and collateral agent (as amended, modified or
supplemented from time to time, the "Revolving Credit Agreement").

W I T N E S S E T H:

WHEREAS, pursuant to Section 9.02 of the Revolving Credit Agreement, the
Borrower and the Required Lenders wish to amend the Revolving Credit Agreement
as set forth herein;

NOW THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1.  Definitions. Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Revolving Credit Agreement.

2.  Amendments to the Revolving Credit Agreement.

(a) Section 2.02(c) is hereby amended by deleting the last sentence and
inserting in lieu thereof the following:

Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of twelve Eurodollar
Borrowings outstanding.

(b) The definition of "Fund Guarantors" in Section 1.01 is hereby amended to
read in its entirety as follows:

"Fund Guarantors" means, collectively, GEI, GEI Side, TCW, TCW Trust, TPG, and
each other Person who from time to time shall become a "Guarantor" under and as
defined in the Guaranty.

(c) Section 6.14 is hereby amended by deleting the table therein and inserting
in lieu thereof the following:

MONTH

MINIMUM AMOUNT

January 2002

$34.0 million

February 2002

$34.0 million

March 2002

$34.0 million

April 2002

$38.5 million

May 2002

$39.0 million

June 2002

$39.0 million

July 2002

$43.0 million

August 2002

$43.5 million

September 2002

$44.5 million

October 2002

$47.0 million

November 2002

$47.5 million

December 2002

$48.0 million

January 2003

$52.0 million

February 2003

$52.0 million

March 2003

$52.0 million

April 2003

$54.0 million

May 2003

$54.0 million

June 2003

$54.0 million

July 2003

$55.0 million

August 2003

$55.0 million

September 2003

$55.0 million

October 2003

$56.0 million

November 2003

$56.0 million

December 2003

$56.0 million

January 2004

$61.0 million

February 2004

$61.0 million

March 2004

$61.0 million

April 2004

$63.0 million

May 2004

$63.0 million

June 2004

$63.0 million

July 2004

$65.0 million

August 2004

$65.0 million

September 2004

$65.0 million

October 2004

$67.0 million

November 2004

$67.0 million

December 2004

$67.0 million

January 2005

$70.0 million

February 2005

$70.0 million

March 2005

$70.0 million

April 2005

$72.0 million

May 2005

$72.0 million

June 2005

$72.0 million

July 2005

$74.0 million

August 2005

$74.0 million

September 2005

$74.0 million

October 2005

$76.0 million

November 2005

$76.0 million

December 2005

$76.0 million

January 2006

$78.0 million

February 2006

$78.0 million

March 2006

$78.0 million

April 2006

$80.0 million

May 2006

$80.0 million

June 2006

$80.0 million

July 2006

$82.0 million

August 2006

$82.0 million

September 2006

$82.0 million

October 2006

$84.0 million

 

3. Effective Date. This Amendment No. 1 shall become effective as of the date
first written above (the "First Amendment Effective Date").

4. Reference to and Effect on the Revolving Credit Agreement.

(a) On and after the First Amendment Effective Date, each reference in the
Revolving Credit Agreement to "this Agreement", "hereunder", "hereof", "herein"
or words of like import referring to the Revolving Credit Agreement, shall mean
and be a reference to the Revolving Credit Agreement as amended by this
Amendment No. 1.

(b) Except as specifically amended by this Amendment No. 1, the Revolving Credit
Agreement shall remain in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and performance of this Amendment No. 1 shall not,
except as expressly provided herein, constitute a waiver or amendment of any
provision of, or operate as a waiver or amendment of any right, power or remedy
of the Lenders under the Revolving Credit Agreement.

5. GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.



6. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

MEMC ELECTRONIC MATERIALS, INC.,
as Borrower

By /s/ Klaus von Horde


Name: Klaus von Horde
Title: Executive Vice President and Chief
Financial Officer

 




By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer




CITICORP USA, INC., as Lender

By /s/ Larry Farley
Name: Larry Farley
Title: Director



--------------------------------------------------------------------------------




CONSENTED TO AND AGREED:

Name of Institution:

TPG PARTNERS, III, L.P.

By: TPG GenPar III, L.P.
Its General Partner

By: TPG Advisors III, Inc.
Its General Partner


By: /s/ Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President



--------------------------------------------------------------------------------



CONSENTED TO AND AGREED:

Name of Institution:

GREEN EQUITY INVESTORS III, L.P.

By: GEI Capital III, LLC, as its General Partner

By: /s/ John Danhakl
Name: John Danhakl
Title:

 

 

 Name of Institution:

GREEN EQUITY INVESTORS SIDE III, L.P.

By: GEI Capital III, LLC, as its General Partner

By: /s/ John Danhakl
Name: John Danhakl
Title:



--------------------------------------------------------------------------------



CONSENTED TO AND AGREED:

Name of Institution:

TCW/CRESCENT MEZZANINE PARTNERS III, L.P.,
TCW/CRESCENT MEZZANINE TRUST III and
TCW/CRESCENT MEZZANINE III NETHERLANDS, L.P.

By: TCW/Crescent Mezzanine Management III, L.L.C.,
as Its Investment Manager

By: TCW Asset Management Company, as Its Sub- Advisor

By: /s/ Jean-Marc Chapus
Name: Jean-Marc Chapus
Title: Managing Director

By: /s/ James C. Shevlet, Jr.


Name: James C. Shevlet, Jr.
Title: Senior Vice President

